
	
		II
		Calendar No. 469
		111th CONGRESS
		2d Session
		S. 3615
		[Report No.
		  111–226]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 19, 2010
			Mr. Johnson, from the
			 Committee on
			 Appropriations reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		Making appropriations for military
		  construction, the Department of Veterans Affairs, and related agencies for the
		  fiscal year ending September 30, 2011, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for military
			 construction, the Department of Veterans Affairs, and related agencies for the
			 fiscal year ending September 30, 2011, and for other purposes, namely:
		IDepartment of defense
			Military construction, armyFor acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Army as currently authorized by law,
		  including personnel in the Army Corps of Engineers and other personal services
		  necessary for the purposes of this appropriation, and for construction and
		  operation of facilities in support of the functions of the Commander in Chief,
		  $3,797,521,000 to remain available until
		  September 30,
		  2015: 
		  Provided, That of this amount, not
		  to exceed $230,308,000 shall be available for
		  study, planning, design, architect and engineer services, and host nation
		  support, as authorized by law, unless the Secretary of the Army determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor: 
		  Provided further, That
		  none of the funds provided under this heading for military construction in
		  Germany as identified in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this Act may be
		  obligated or expended until the Department of Defense completes an evaluation
		  of the North Atlantic Treaty Organization Strategic Concept Review and an
		  accompanying United States assessment of its defense posture in Europe, and a
		  Front End Assessment of the Department’s global posture for the
		  fiscal year 2012 to 2016 program budget review cycle, and the Secretary of
		  Defense provides to the congressional defense committees a comprehensive Army
		  basing strategy for Europe based on those assessments, a project-based cost
		  estimate and timeline to fully implement the strategy, and a certification of
		  the requirement identified by the assessments for each of the Army military
		  construction projects in Germany funded in this section: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Army and under the headings Army in the
		  table entitled Military Construction Project Listing by Location
		  in the report accompanying this Act.
			Military construction, navy and marine
		  corpsFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, naval installations, facilities, and real property for the Navy and
		  Marine Corps as currently authorized by law, including personnel in the Naval
		  Facilities Engineering Command and other personal services necessary for the
		  purposes of this appropriation, $3,667,922,000,
		  to remain available until September 30,
		  2015: 
		  Provided, That of this amount, not
		  to exceed $124,148,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of the Navy determines that additional obligations
		  are necessary for such purposes and notifies the Committees on Appropriations
		  of both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Navy and Marine Corps and under the headings
		  Navy in the table entitled Military Construction Project
		  Listing by Location in the report accompanying this
		  Act.
			Military construction, air
		  force
			For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Air Force as currently authorized by law,
		  $1,378,688,000, to remain available until
		  September 30, 2015: 
		  Provided, That of this amount, not
		  to exceed $77,182,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of the Air Force determines that additional
		  obligations are necessary for such purposes and notifies the Committees on
		  Appropriations of both Houses of Congress of the determination and the reasons
		  therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Air Force and under the headings Air Force
		  in the table entitled Military Construction Project Listing by
		  Location in the report accompanying this
		  Act.
			Military construction,
		  defense-Wide
			(including transfer of funds)For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, installations,
		  facilities, and real property for activities and agencies of the Department of
		  Defense (other than the military departments), as currently authorized by law,
		  $3,241,601,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amounts of this
		  appropriation as may be determined by the Secretary of Defense may be
		  transferred to such appropriations of the Department of Defense available for
		  military construction or family housing as the Secretary may designate, to be
		  merged with and to be available for the same purposes, and for the same time
		  period, as the appropriation or fund to which transferred: 
		  Provided further, That
		  of the amount appropriated, not to exceed
		  $14,850,000 shall be available for study,
		  planning, design, and architect and engineer services, as authorized by law,
		  unless the Secretary of Defense determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That
		  of the amount appropriated, notwithstanding any other provision of law,
		  $31,863,000 shall be available for payments to
		  the North Atlantic Treaty Organization for the planning, design, and
		  construction of a new North Atlantic Treaty Organization headquarters: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Defense-Wide and under the headings
		  Defense-Wide in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this
		  Act.
			Military construction, army national
		  guardFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army National Guard, and contributions
		  therefor, as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $980,072,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the amount
		  appropriated, not to exceed $35,876,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Army National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Army National Guard and under the headings Army
		  National Guard in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this
		  Act.
			Military construction, air national
		  guardFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Air National Guard, and contributions
		  therefor, as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $337,454,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the amount
		  appropriated, not to exceed $22,732,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Air National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Air National Guard and under the headings Air
		  National Guard in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this
		  Act.
			Military construction, army
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army Reserve as authorized by chapter 1803
		  of title 10, United States Code, and Military Construction Authorization Acts,
		  $347,916,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the amount
		  appropriated, not to exceed $26,941,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Secretary of the Army determines that additional
		  obligations are necessary for such purposes and notifies the Committees on
		  Appropriations of both Houses of Congress of the determination and the reasons
		  therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Army Reserve and under the headings Army
		  Reserve in the table entitled Military Construction Project
		  Listing by Location in the report accompanying this
		  Act.
			Military construction, navy
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the reserve components of the Navy and Marine
		  Corps as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $61,557,000, to remain available until September
		  30, 2015: 
		  Provided, That of the amount
		  appropriated, not to exceed $1,857,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Secretary of the Navy determines that additional
		  obligations are necessary for such purposes and notifies the Committees on
		  Appropriations of both Houses of Congress of the determination and the reasons
		  therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Navy Reserve and under the headings Navy
		  Reserve in the table entitled Military Construction Project
		  Listing by Location in the report accompanying this
		  Act.
			Military construction, air force
		  reserveFor construction, acquisition, expansion,
		  rehabilitation, and conversion of facilities for the training and
		  administration of the reserve components of the Air Force Reserve as authorized
		  by chapter 1803 of title 10, United States Code, and Military Construction
		  Authorization Acts, $12,832,000, to remain
		  available until September 30, 2015: 
		  Provided, That of the amount
		  appropriated, not to exceed $1,653,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Secretary of the Air Force determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor: 
		  Provided further, That
		  the amount appropriated in this section shall be for the projects and
		  activities, and in the amounts, specified under the heading Military
		  Construction, Air Force Reserve and under the headings Air Force
		  Reserve in the table entitled Military Construction Project
		  Listing by Location in the report accompanying this Act.
			North atlantic treaty
		  organization
			security investment programFor the United States share of the cost of
		  the North Atlantic Treaty Organization Security Investment Program for the
		  acquisition and construction of military facilities and installations
		  (including international military headquarters) and for related expenses for
		  the collective defense of the North Atlantic Treaty Area as authorized by
		  section 2806 of title 10, United States Code, and Military Construction
		  Authorization Acts, $258,884,000, to remain
		  available until expended.
			Family housing construction,
		  armyFor expenses of family
		  housing for the Army for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $92,369,000, to remain available until September
		  30, 2015: 
		  Provided, That the amount
		  appropriated in this section shall be for the projects and activities, and in
		  the amounts, specified under the heading Family Housing Construction,
		  Army in the table entitled Military Construction Project Listing
		  by Location in the report accompanying this Act.
			Family housing operation and maintenance,
		  armyFor expenses of family
		  housing for the Army for operation and maintenance, including debt payment,
		  leasing, minor construction, principal and interest charges, and insurance
		  premiums, as authorized by law,
		  $518,140,000.
			Family housing construction, navy and
		  marine corpsFor expenses of
		  family housing for the Navy and Marine Corps for construction, including
		  acquisition, replacement, addition, expansion, extension, and alteration, as
		  authorized by law, $186,444,000, to remain
		  available until September 30, 2015: 
		  Provided, That the amount
		  appropriated in this section shall be for the projects and activities, and in
		  the amounts, specified under the heading Family Housing Construction,
		  Navy and Marine Corps in the table entitled Military
		  Construction Project Listing by Location in the report accompanying
		  this Act.
			Family housing operation and maintenance,
		  navy and marine corpsFor
		  expenses of family housing for the Navy and Marine Corps for operation and
		  maintenance, including debt payment, leasing, minor construction, principal and
		  interest charges, and insurance premiums, as authorized by law,
		  $366,346,000.
			Family housing construction, air
		  forceFor expenses of family
		  housing for the Air Force for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $78,025,000, to remain available until September
		  30, 2015: 
		  Provided, That the amount
		  appropriated in this section shall be for the projects and activities, and in
		  the amounts, specified under the heading Family Housing Construction,
		  Air Force in the table entitled Military Construction Project
		  Listing by Location in the report accompanying this
		  Act.
			Family housing operation and maintenance,
		  air forceFor expenses of
		  family housing for the Air Force for operation and maintenance, including debt
		  payment, leasing, minor construction, principal and interest charges, and
		  insurance premiums, as authorized by law,
		  $513,792,000.
			Family housing operation and maintenance,
		  defense-WideFor expenses of
		  family housing for the activities and agencies of the Department of Defense
		  (other than the military departments) for operation and maintenance, leasing,
		  and minor construction, as authorized by law,
		  $50,464,000.
			Department of defense family housing
		  improvement fundFor the
		  Department of Defense Family Housing Improvement Fund,
		  $1,096,000, to remain available
		  until expended, for family housing initiatives undertaken pursuant to section
		  2883 of title 10, United States Code, providing alternative means of acquiring
		  and improving military family housing and supporting
		  facilities.
			Homeowners assistance fundFor the Homeowners Assistance Fund
		  established by section 1013 of the Demonstration Cities and Metropolitan
		  Development Act of 1966, (42 U.S.C. 3374), as amended
		  by section 1001 of division A of the American Recovery and Reinvestment Act of
		  2009 (Public Law 111–5; 123 Stat. 194),
		  $16,515,000, to remain available until
		  expended.
			Chemical demilitarization construction,
		  defense-WideFor expenses of
		  construction, not otherwise provided for, necessary for the destruction of the
		  United States stockpile of lethal chemical agents and munitions in accordance
		  with section 1412 of the Department of Defense Authorization Act, 1986 (50
		  U.S.C. 1521), and for the destruction of other chemical warfare materials that
		  are not in the chemical weapon stockpile, as currently authorized by law,
		  $124,971,000, to remain available until
		  September 30, 2015, which shall be only for the Assembled Chemical Weapons
		  Alternatives program: 
		  Provided, That the amount
		  appropriated in this section shall be for the projects and activities, and in
		  the amounts, specified under the headings Chemical Demilitarization
		  Construction, Defense-Wide in the table entitled Military
		  Construction Project Listing by Location in the report accompanying
		  this Act.
			Department of defense base closure account
		  1990For deposit into the
		  Department of Defense Base Closure Account 1990, established by section
		  2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C.
		  2687 note), $360,474,000, to remain available
		  until expended.
			Department of defense base closure account
		  2005For deposit into the
		  Department of Defense Base Closure Account 2005, established by section
		  2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C.
		  2687 note), $2,354,285,000, to remain available
		  until expended: 
		  Provided, That the Department of
		  Defense shall notify the Committees on Appropriations of both Houses of
		  Congress 14 days prior to obligating an amount for a construction project that
		  exceeds or reduces the amount identified for that project in the most recently
		  submitted budget request for this account by 20 percent or
		  $2,000,000, whichever is less: 
		  Provided further, That
		  the previous proviso shall not apply to projects costing less than
		  $5,000,000, except for those projects not
		  previously identified in any budget submission for this account and exceeding
		  the minor construction threshold under section 2805 of title 10, United States
		  Code.
			Administrative
		  provisions
			101.None of the funds made available in this
			 title shall be expended for payments under a cost-plus-a-fixed-fee contract for
			 construction, where cost estimates exceed
			 $25,000, to be performed within the United
			 States, except Alaska, without the specific approval in writing of the
			 Secretary of Defense setting forth the reasons therefor.
			102.Funds made available in this title for
			 construction shall be available for hire of passenger motor vehicles.
			103.Funds made available in this title for
			 construction may be used for advances to the Federal Highway Administration,
			 Department of Transportation, for the construction of access roads as
			 authorized by section 210 of title 23, United States Code, when projects
			 authorized therein are certified as important to the national defense by the
			 Secretary of Defense.
			104.None of the funds made available in this
			 title may be used to begin construction of new bases in the United States for
			 which specific appropriations have not been made.
			105.None of the funds made available in this
			 title shall be used for purchase of land or land easements in excess of 100
			 percent of the value as determined by the Army Corps of Engineers or the Naval
			 Facilities Engineering Command, except: (1) where there is a determination of
			 value by a Federal court; (2) purchases negotiated by the Attorney General or
			 the designee of the Attorney General; (3) where the estimated value is less
			 than $25,000; or (4) as otherwise determined by
			 the Secretary of Defense to be in the public interest.
			106.None of the funds made available in this
			 title shall be used to: (1) acquire land; (2) provide for site preparation; or
			 (3) install utilities for any family housing, except housing for which funds
			 have been made available in annual Acts making appropriations for military
			 construction.
			107.None of the funds made available in this
			 title for minor construction may be used to transfer or relocate any activity
			 from one base or installation to another, without prior notification to the
			 Committees on Appropriations of both Houses of Congress.
			108.None of the funds made available in this
			 title may be used for the procurement of steel for any construction project or
			 activity for which American steel producers, fabricators, and manufacturers
			 have been denied the opportunity to compete for such steel procurement.
			109.None of the funds available to the
			 Department of Defense for military construction or family housing during the
			 current fiscal year may be used to pay real property taxes in any foreign
			 nation.
			110.None of the funds made available in this
			 title may be used to initiate a new installation overseas without prior
			 notification to the Committees on Appropriations of both Houses of
			 Congress.
			111.None of the funds made available in this
			 title may be obligated for architect and engineer contracts estimated by the
			 Government to exceed $500,000 for projects to be
			 accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries bordering the Arabian Sea, unless such contracts are
			 awarded to United States firms or United States firms in joint venture with
			 host nation firms.
			112.None of the funds made available in this
			 title for military construction in the United States territories and
			 possessions in the Pacific and on Kwajalein Atoll, or in countries bordering
			 the Arabian Sea, may be used to award any contract estimated by the Government
			 to exceed $1,000,000 to a foreign contractor: 
			 Provided, That this section shall
			 not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest responsive and
			 responsible bid of a foreign contractor by greater than 20 percent: 
			 Provided further,
			 That this section shall not apply to contract awards for military construction
			 on Kwajalein Atoll for which the lowest responsive and responsible bid is
			 submitted by a Marshallese contractor.
			113.The Secretary of Defense is to inform the
			 appropriate committees of both Houses of Congress, including the Committees on
			 Appropriations, of the plans and scope of any proposed military exercise
			 involving United States personnel 30 days prior to its occurring, if amounts
			 expended for construction, either temporary or permanent, are anticipated to
			 exceed $100,000.
			114.Not more than 20 percent of the funds made
			 available in this title which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal
			 year.
			115.Funds appropriated to the Department of
			 Defense for construction in prior years shall be available for construction
			 authorized for each such military department by the authorizations enacted into
			 law during the current session of Congress.
			116.For military construction or family housing
			 projects that are being completed with funds otherwise expired or lapsed for
			 obligation, expired or lapsed funds may be used to pay the cost of associated
			 supervision, inspection, overhead, engineering and design on those projects and
			 on subsequent claims, if any.
			117.Notwithstanding any other provision of law,
			 any funds made available to a military department or defense agency for the
			 construction of military projects may be obligated for a military construction
			 project or contract, or for any portion of such a project or contract, at any
			 time before the end of the fourth fiscal year after the fiscal year for which
			 funds for such project were made available, if the funds obligated for such
			 project: (1) are obligated from funds available for military construction
			 projects; and (2) do not exceed the amount appropriated for such project, plus
			 any amount by which the cost of such project is increased pursuant to
			 law.
			118.(a)The Secretary of Defense, in consultation
			 with the Secretary of State, shall submit to the Committees on Appropriations
			 of both Houses of Congress, by February 15 of each year, an annual report in
			 unclassified and, if necessary, classified form, on actions taken by the
			 Department of Defense and the Department of State during the previous fiscal
			 year to encourage host countries to assume a greater share of the common
			 defense burden of such countries and the United States.
				(b)The report under subsection (a) shall
			 include a description of—
					(1)attempts to secure cash and in-kind
			 contributions from host countries for military construction projects;
					(2)attempts to achieve economic incentives
			 offered by host countries to encourage private investment for the benefit of
			 the United States Armed Forces;
					(3)attempts to recover funds due to be paid to
			 the United States by host countries for assets deeded or otherwise imparted to
			 host countries upon the cessation of United States operations at military
			 installations;
					(4)the amount spent by host countries on
			 defense, in dollars and in terms of the percent of gross domestic product (GDP)
			 of the host country; and
					(5)for host countries that are members of the
			 North Atlantic Treaty Organization (NATO), the amount contributed to NATO by
			 host countries, in dollars and in terms of the percent of the total NATO
			 budget.
					(c)In this section, the term host
			 country means other member countries of NATO, Japan, South Korea, and
			 United States allies bordering the Arabian Sea.
				(including transfer of
		  funds)
			119.In addition to any other transfer authority
			 available to the Department of Defense, proceeds deposited to the Department of
			 Defense Base Closure Account established by section 207(a)(1) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the
			 account established by section 2906(a)(1) of the Defense Base Closure and
			 Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be
			 available for the same purposes and the same time period as that
			 account.
				(including transfer of
		  funds)
				120.Subject to 30 days prior notification, or
			 14 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883, of title 10, United States Code, to the Committees on
			 Appropriations of both Houses of Congress, such additional amounts as may be
			 determined by the Secretary of Defense may be transferred to: (1) the
			 Department of Defense Family Housing Improvement Fund from amounts appropriated
			 for construction in Family Housing accounts, to be merged with
			 and to be available for the same purposes and for the same period of time as
			 amounts appropriated directly to the Fund; or (2) the Department of Defense
			 Military Unaccompanied Housing Improvement Fund from amounts appropriated for
			 construction of military unaccompanied housing in Military
			 Construction accounts, to be merged with and to be available for the
			 same purposes and for the same period of time as amounts appropriated directly
			 to the Fund: 
			 Provided, That appropriations
			 made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans or
			 loan guarantees issued by the Department of Defense pursuant to the provisions
			 of subchapter IV of chapter 169 of title 10, United States Code, pertaining to
			 alternative means of acquiring and improving military family housing, military
			 unaccompanied housing, and supporting facilities.
			121.(a)Not later than 60 days before issuing any
			 solicitation for a contract with the private sector for military family housing
			 the Secretary of the military department concerned shall submit to the
			 Committees on Appropriations of both Houses of Congress the notice described in
			 subsection (b).
				(b)(1)A notice referred to in subsection (a) is a
			 notice of any guarantee (including the making of mortgage or rental payments)
			 proposed to be made by the Secretary to the private party under the contract
			 involved in the event of—
					(A)the closure or realignment of the
			 installation for which housing is provided under the contract;
					(B)a reduction in force of units stationed at
			 such installation; or
					(C)the extended deployment overseas of units
			 stationed at such installation.
					(2)Each notice under this subsection shall
			 specify the nature of the guarantee involved and assess the extent and
			 likelihood, if any, of the liability of the Federal Government with respect to
			 the guarantee.
				(including transfer of
		  funds)
			122.In addition to any other transfer authority
			 available to the Department of Defense, amounts may be transferred from the
			 accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund
			 established by section 1013(d) of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with
			 the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any
			 amounts transferred shall be merged with and be available for the same purposes
			 and for the same time period as the fund to which transferred.
			123.Notwithstanding any other provision of law,
			 funds made available in this title for operation and maintenance of family
			 housing shall be the exclusive source of funds for repair and maintenance of
			 all family housing units, including general or flag officer quarters: 
			 Provided, That not more than
			 $35,000 per unit may be spent annually for the
			 maintenance and repair of any general or flag officer quarters without 30 days
			 prior notification, or 14 days for a notification provided in an electronic
			 medium pursuant to sections 480 and 2883 of title 10, United States Code, to
			 the Committees on Appropriations of both Houses of Congress, except that an
			 after-the-fact notification shall be submitted if the limitation is exceeded
			 solely due to costs associated with environmental remediation that could not be
			 reasonably anticipated at the time of the budget submission: 
			 Provided further,
			 That the Under Secretary of Defense (Comptroller) is to report annually to the
			 Committees on Appropriations of both Houses of Congress all operation and
			 maintenance expenditures for each individual general or flag officer quarters
			 for the prior fiscal year.
			124.Amounts contained in the Ford Island
			 Improvement Account established by subsection (h) of section 2814 of title 10,
			 United States Code, are appropriated and shall be available until expended for
			 the purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.
				(including transfer of
		  funds)
				125.None of the funds made available in this
			 title, or in any Act making appropriations for military construction which
			 remain available for obligation, may be obligated or expended to carry out a
			 military construction, land acquisition, or family housing project at or for a
			 military installation approved for closure, or at a military installation for
			 the purposes of supporting a function that has been approved for realignment to
			 another installation, in 2005 under the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 unless such a project at a military installation approved for realignment will
			 support a continuing mission or function at that installation or a new mission
			 or function that is planned for that installation, or unless the Secretary of
			 Defense certifies that the cost to the United States of carrying out such
			 project would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency use,
			 that another Government agency has indicated it will assume ownership of the
			 completed project. The Secretary of Defense may not transfer funds made
			 available as a result of this limitation from any military construction
			 project, land acquisition, or family housing project to another account or use
			 such funds for another purpose or project without the prior approval of the
			 Committees on Appropriations of both Houses of Congress. This section shall not
			 apply to military construction projects, land acquisition, or family housing
			 projects for which the project is vital to the national security or the
			 protection of health, safety, or environmental quality: 
			 Provided, That the Secretary of
			 Defense shall notify the congressional defense committees within 7 days of a
			 decision to carry out such a military construction project.
				(including transfer of
		  funds)
				126.During the 5-year period after
			 appropriations available in this Act to the Department of Defense for military
			 construction and family housing operation and maintenance and construction have
			 expired for obligation, upon a determination that such appropriations will not
			 be necessary for the liquidation of obligations or for making authorized
			 adjustments to such appropriations for obligations incurred during the period
			 of availability of such appropriations, unobligated balances of such
			 appropriations may be transferred into the appropriation Foreign
			 Currency Fluctuations, Construction, Defense, to be merged with and to
			 be available for the same time period and for the same purposes as the
			 appropriation to which transferred.
			127.Amounts appropriated or otherwise made
			 available in an account funded under the headings in this title may be
			 transferred among projects and activities within the account in accordance with
			 the reprogramming guidelines for military construction and family housing
			 construction contained in the explanatory statement of managers to accompany
			 this Act and in the guidance for military construction reprogrammings and
			 notifications contained in Department of Defense Financial Management
			 Regulation 7000.14–R, Volume 3, Chapter 7, of December 1996, as in effect on
			 the date of enactment of this Act.
			IIDepartment of veterans affairs
			Veterans Benefits
		  Administration
			Compensation and
		  pensions
			(including transfer of funds)For the payment of compensation benefits to
		  or on behalf of veterans and a pilot program for disability examinations as
		  authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title
		  38, United States Code; pension benefits to or on behalf of veterans as
		  authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code;
		  and burial benefits, the Reinstated Entitlement Program for Survivors,
		  emergency and other officers' retirement pay, adjusted-service credits and
		  certificates, payment of premiums due on commercial life insurance policies
		  guaranteed under the provisions of title IV of the Servicemembers Civil Relief
		  Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by
		  sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of
		  title 38, United States Code, $53,492,234,000,
		  to remain available until expended: 
		  Provided, That not to exceed
		  $30,423,000 of the amount appropriated under
		  this heading shall be reimbursed to General operating expenses, Veterans
		  Benefits Administration, Medical support and compliance,
		  and Information technology systems for necessary expenses in
		  implementing the provisions of chapters 51, 53, and 55 of title 38, United
		  States Code, the funding source for which is specifically provided as the
		  Compensation and pensions appropriation: 
		  Provided further, That
		  such sums as may be earned on an actual qualifying patient basis, shall be
		  reimbursed to Medical care collections fund to augment the
		  funding of individual medical facilities for nursing home care provided to
		  pensioners as authorized.
			Readjustment benefitsFor the payment of readjustment and
		  rehabilitation benefits to or on behalf of veterans as authorized by chapters
		  21, 30, 31, 33, 34, 35, 36, 39, 51, 53, 55, and 61 of title 38, United States
		  Code, $10,440,245,000, to remain available until
		  expended: 
		  Provided, That expenses for
		  rehabilitation program services and assistance which the Secretary is
		  authorized to provide under subsection (a) of section 3104 of title 38, United
		  States Code, other than under paragraphs (1), (2), (5), and (11) of that
		  subsection, shall be charged to this account.
			Veterans insurance and
		  indemnitiesFor military and
		  naval insurance, national service life insurance, servicemen's indemnities,
		  service-disabled veterans insurance, and veterans mortgage life insurance as
		  authorized by title 38, United States Code, chapters 19 and 21,
		  $62,589,000, to remain available until
		  expended.
			Veterans housing benefit program
		  fundFor the cost of direct
		  and guaranteed loans, such sums as may be necessary to carry out the program,
		  as authorized by subchapters I through III of chapter 37 of title 38, United
		  States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  during fiscal year 2011, within the resources available, not to exceed
		  $500,000 in gross obligations for direct loans
		  are authorized for specially adapted housing loans.In addition, for administrative expenses to
		  carry out the direct and guaranteed loan programs,
		  $163,646,000.
			Vocational rehabilitation loans program
		  accountFor the cost of direct
		  loans, $48,000, as authorized by chapter 31 of
		  title 38, United States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  funds made available under this heading are available to subsidize gross
		  obligations for the principal amount of direct loans not to exceed
		  $3,042,272.In addition, for administrative expenses
		  necessary to carry out the direct loan program,
		  $337,000, which may be paid to the appropriation
		  for General operating expenses, Veterans Benefits
		  Administration.
			Native american veteran housing loan
		  program accountFor
		  administrative expenses to carry out the direct loan program authorized by
		  subchapter V of chapter 37 of title 38, United States Code,
		  $707,000.
			Veterans health
		  administration
			Medical
		  services
			(including transfer of funds)For necessary expenses for furnishing, as
		  authorized by law, inpatient and outpatient care and treatment to beneficiaries
		  of the Department of Veterans Affairs and veterans described in section 1705(a)
		  of title 38, United States Code, including care and treatment in facilities not
		  under the jurisdiction of the Department, and including medical supplies and
		  equipment, food services, and salaries and expenses of health care employees
		  hired under title 38, United States Code, and aid to State homes as authorized
		  by section 1741 of title 38, United States Code, assistance and support
		  services for caregivers as authorized by section 1720G of title 38, United
		  States Code, and loan repayments authorized by section 604 of Public Law
		  111–163; $39,749,985,000, plus reimbursements,
		  of which $39,649,985,000 shall become available
		  on October 1, 2011, and shall remain available until September 30, 2012: 
		  Provided further,
		  That, notwithstanding any other provision of law, the Secretary of Veterans
		  Affairs shall establish a priority for the provision of medical treatment for
		  veterans who have service-connected disabilities, lower income, or have special
		  needs: 
		  Provided further,
		  That, notwithstanding any other provision of law, the Secretary of Veterans
		  Affairs shall give priority funding for the provision of basic medical benefits
		  to veterans in enrollment priority groups 1 through 6: 
		  Provided further,
		  That, notwithstanding any other provision of law, the Secretary of Veterans
		  Affairs may authorize the dispensing of prescription drugs from Veterans Health
		  Administration facilities to enrolled veterans with privately written
		  prescriptions based on requirements established by the Secretary: 
		  Provided further, That
		  the implementation of the program described in the previous proviso shall incur
		  no additional cost to the Department of Veterans
		  Affairs.
			Medical support and
		  complianceFor necessary
		  expenses in the administration of the medical, hospital, nursing home,
		  domiciliary, construction, supply, and research activities, as authorized by
		  law; administrative expenses in support of capital policy activities; and
		  administrative and legal expenses of the Department for collecting and
		  recovering amounts owed the Department as authorized under chapter 17 of title
		  38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C.
		  2651 et seq.); $5,535,000,000, plus
		  reimbursements, shall become available on October 1, 2011, and shall remain
		  available until September 30, 2012.
			Medical facilitiesFor necessary expenses for the maintenance
		  and operation of hospitals, nursing homes, and domiciliary facilities and other
		  necessary facilities of the Veterans Health Administration; for administrative
		  expenses in support of planning, design, project management, real property
		  acquisition and disposition, construction, and renovation of any facility under
		  the jurisdiction or for the use of the Department; for oversight, engineering,
		  and architectural activities not charged to project costs; for repairing,
		  altering, improving, or providing facilities in the several hospitals and homes
		  under the jurisdiction of the Department, not otherwise provided for, either by
		  contract or by the hire of temporary employees and purchase of materials; for
		  leases of facilities; and for laundry services,
		  $5,446,000,000, plus reimbursements, of which
		  $5,426,000,000 shall become available on October
		  1, 2011, and shall remain available until September 30,
		  2012.
			Medical and prosthetic
		  researchFor necessary
		  expenses in carrying out programs of medical and prosthetic research and
		  development as authorized by chapter 73 of title 38, United States Code,
		  $590,000,000, plus reimbursements, shall remain
		  available until September 30, 2012.
			National cemetery
		  administrationFor necessary
		  expenses of the National Cemetery Administration for operations and
		  maintenance, not otherwise provided for, including uniforms or allowances
		  therefor; cemeterial expenses as authorized by law; purchase of one passenger
		  motor vehicle for use in cemeterial operations; hire of passenger motor
		  vehicles; and repair, alteration or improvement of facilities under the
		  jurisdiction of the National Cemetery Administration,
		  $250,504,000, of which not to exceed
		  $25,500,000 shall remain available until
		  September 30, 2012.
			Departmental
		  administration
			General operating expenses, veterans
		  benefits administrationFor
		  necessary operating expenses of the Veterans Benefits Administration, not
		  otherwise provided for, including hire of passenger motor vehicles, and
		  reimbursement of the Department of Defense for the cost of overseas employee
		  mail, $2,148,776,000: 
		  Provided, That expenses for
		  services and assistance authorized under paragraphs (1), (2), (5), and (11) of
		  section 3104(a) of title 38, United States Code, that the Secretary of Veterans
		  Affairs determines are necessary to enable entitled veterans: (1) to the
		  maximum extent feasible, to become employable and to obtain and maintain
		  suitable employment; or (2) to achieve maximum independence in daily living,
		  shall be charged to this account: 
		  Provided further, That
		  of the funds made available under this heading, not to exceed
		  $108,008,000 shall remain available until
		  September 20, 2012: 
		  Provided further, That
		  from the funds made available under this heading, the Veterans Benefits
		  Administration may purchase (on a one-for-one replacement basis only) up to two
		  passenger motor vehicles for use in operations of that Administration in
		  Manila, Philippines.
			General
		  administration
			(Including transfer of funds)For necessary operating expenses of the
		  Department of Veterans Affairs, not otherwise provided for, including
		  administrative expenses in support of Department-Wide capital planning,
		  management and policy activities, uniforms, or allowances therefor; not to
		  exceed $25,000 for official reception and
		  representation expenses; hire of passenger motor vehicles; and reimbursement of
		  the General Services Administration for security guard services,
		  $439,613,000, of which not to exceed
		  $22,000,000 shall remain available until
		  September 30, 2012: 
		  Provided, That of the funds made
		  available under this heading, $10,808,000 shall
		  be for the immediate Office of the Secretary;
		  $75,198,000 shall be for the Board of Veterans’
		  Appeals; $91,049,000 shall be for the Office of
		  General Counsel; $48,557,000 shall be for the
		  Office of Management; $76,177,000 shall be for
		  the Office of Human Resources and Administration;
		  $28,783,000 shall be for the Office of Policy
		  and Planning; $22,091,000 shall be for the
		  Office of Operations, Security, and Preparedness;
		  $23,705,000 shall be for the Office of Public
		  and Intergovernmental Affairs; $7,247,000 shall
		  be for the Office of Congressional and Legislative Affairs; and
		  $55,998,000 shall be for the Office of
		  Acquisition, Logistics, and Construction: 
		  Provided further, That
		  funds provided under this heading for line offices may be transferred to any
		  General Administration office or to General Operating
		  Expenses, Veterans Benefits Administration: 
		  Provided further, That
		  no appropriation for any General Administration office shall be
		  increased or decreased by more than 5 percent by all such transfers unless the
		  Secretary of Veterans Affairs submits notice thereof to the Committees on
		  Appropriations of both Houses of Congress.
			Information technology
		  systemsFor necessary expenses
		  for information technology systems and telecommunications support, including
		  developmental information systems and operational information systems; for pay
		  and associated costs; and for the capital asset acquisition of information
		  technology systems, including management and related contractual costs of said
		  acquisitions, including contractual costs associated with operations authorized
		  by section 3109 of title 5, United States Code,
		  $3,147,000,000, plus reimbursements, shall
		  remain available until September 30, 2012: 
		  Provided, That none of the funds
		  made available under this heading may be obligated until the Department of
		  Veterans Affairs submits to the Committees on Appropriations of both Houses of
		  Congress, and such Committees approve, a plan for expenditure that: (1) meets
		  the capital planning and investment control review requirements established by
		  the Office of Management and Budget; (2) complies with the Department of
		  Veterans Affairs enterprise architecture; (3) conforms with an established
		  enterprise life cycle methodology; and (4) complies with the acquisition rules,
		  requirements, guidelines, and systems acquisition management practices of the
		  Federal Government: 
		  Provided further, That
		  not later than 30 days after the date of the enactment of this Act, the
		  Secretary of Veterans Affairs shall submit to the Committees on Appropriations
		  of both Houses of Congress a reprogramming base letter which sets forth, by
		  project, the operations and maintenance costs, with salary expenses separately
		  designated, and development costs to be carried out utilizing amounts made
		  available under this heading: 
		  Provided further, That
		  of the amounts made available under this heading,
		  $727,315,000 may not be obligated or expended
		  until the Secretary of Veterans Affairs or the Chief Information Officer of the
		  Department of Veterans Affairs submits to the Committees on Appropriations of
		  both Houses of Congress a certification of the amounts, in parts or in full, to
		  be obligated and expended for each development
		  project.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, to include information technology, in carrying out the
		  provisions of the Inspector General Act of 1978 (5 U.S.C. App.),
		  $111,867,000, of which
		  $6,000,000 shall remain available until
		  September 30, 2012.
			Construction, major projectsFor constructing, altering, extending, and
		  improving any of the facilities, including parking projects, under the
		  jurisdiction or for the use of the Department of Veterans Affairs, or for any
		  of the purposes set forth in sections 316, 2404, 2406, 8102, 8103, 8106, 8108,
		  8109, 8110, and 8122 of title 38, United States Code, including planning,
		  architectural and engineering services, construction management services,
		  maintenance or guarantee period services costs associated with equipment
		  guarantees provided under the project, services of claims analysts, offsite
		  utility and storm drainage system construction costs, and site acquisition,
		  where the estimated cost of a project is more than the amount set forth in
		  section 8104(a)(3)(A) of title 38, United States Code, or where funds for a
		  project were made available in a previous major project appropriation,
		  $1,197,586,000, to remain available until
		  expended, of which $6,000,000 shall be to make
		  reimbursements as provided in section 13 of the Contract Disputes Act of 1978
		  (41 U.S.C. 612) for claims paid for contract disputes: 
		  Provided, That except for advance
		  planning activities, including needs assessments which may or may not lead to
		  capital investments, and other capital asset management related activities,
		  including portfolio development and management activities, and investment
		  strategy studies funded through the advance planning fund and the planning and
		  design activities funded through the design fund, including needs assessments
		  which may or may not lead to capital investments, and salaries and associated
		  costs of the resident engineers who oversee those capital investments funded
		  through this account, and funds provided for the purchase of land for the
		  National Cemetery Administration through the land acquisition line item, none
		  of the funds made available under this heading shall be used for any project
		  which has not been approved by the Congress in the budgetary process: 
		  Provided further, That
		  funds made available under this heading for fiscal year 2011, for each approved
		  project shall be obligated: (1) by the awarding of a construction documents
		  contract by September 30, 2011; and (2) by the awarding of a construction
		  contract by September 30, 2012: 
		  Provided further, That
		  the Secretary of Veterans Affairs shall promptly submit to the Committees on
		  Appropriations of both Houses of Congress a written report on any approved
		  major construction project for which obligations are not incurred within the
		  time limitations established above: 
		  Provided further, That
		  of the funds made available under this heading,
		  $940,932,000 shall be for the projects and
		  activities, and in the amounts, specified under this heading in the report
		  accompanying this Act.
			Construction, minor projectsFor constructing, altering, extending, and
		  improving any of the facilities, including parking projects, under the
		  jurisdiction or for the use of the Department of Veterans Affairs, including
		  planning and assessments of needs which may lead to capital investments,
		  architectural and engineering services, maintenance or guarantee period
		  services costs associated with equipment guarantees provided under the project,
		  services of claims analysts, offsite utility and storm drainage system
		  construction costs, and site acquisition, or for any of the purposes set forth
		  in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, 8122, and 8162
		  of title 38, United States Code, where the estimated cost of a project is equal
		  to or less than the amount set forth in section 8104(a)(3)(A) of title 38,
		  United States Code, $485,965,000, to remain
		  available until expended, along with unobligated balances of previous
		  Construction, minor projects appropriations which are hereby
		  made available for any project where the estimated cost is equal to or less
		  than the amount set forth in such section: 
		  Provided, That funds made available
		  under this heading shall be for: (1) repairs to any of the nonmedical
		  facilities under the jurisdiction or for the use of the Department which are
		  necessary because of loss or damage caused by any natural disaster or
		  catastrophe; and (2) temporary measures necessary to prevent or to minimize
		  further loss by such causes.
			Grants for construction of state extended
		  care facilitiesFor grants to
		  assist States to acquire or construct State nursing home and domiciliary
		  facilities and to remodel, modify, or alter existing hospital, nursing home,
		  and domiciliary facilities in State homes, for furnishing care to veterans as
		  authorized by sections 8131 through 8137 of title 38, United States Code,
		  $85,000,000, to remain available until
		  expended.
			Grants for construction of state veterans
		  cemeteriesFor grants to
		  assist States in establishing, expanding, or improving State veterans
		  cemeteries as authorized by section 2408 of title 38, United States Code,
		  $46,000,000, to remain available until
		  expended.
			Administrative
		  provisions
			(including transfer of
		  funds)
			201.Any appropriation for fiscal year 2011 for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities may be transferred as
			 necessary to any other of the mentioned appropriations: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and such Committees issue an approval, or absent a response, a
			 period of 30 days has elapsed.
				(including transfer of
		  funds)
				202.Amounts made available for the Department
			 of Veterans Affairs for fiscal year 2011, in this Act or any other Act, under
			 the Medical services, Medical support and
			 compliance, and Medical facilities accounts may be
			 transferred among the accounts: 
			 Provided, That any transfers
			 between the Medical services and Medical support and
			 compliance accounts of 1 percent or less of the total amount
			 appropriated to the account in this or any other Act may take place subject to
			 notification from the Secretary of Veterans Affairs to the Committees on
			 Appropriations of both Houses of Congress of the amount and purpose of the
			 transfer: 
			 Provided further,
			 That any transfers between the Medical services and
			 Medical support and compliance accounts in excess of 1 percent,
			 or exceeding the cumulative 1 percent for the fiscal year, may take place only
			 after the Secretary requests from the Committees on Appropriations of both
			 Houses of Congress the authority to make the transfer and an approval is
			 issued: 
			 Provided further,
			 That any transfers to or from the Medical facilities account may
			 take place only after the Secretary requests from the Committees on
			 Appropriations of both Houses of Congress the authority to make the transfer
			 and an approval is issued.
			203.Appropriations available in this title for
			 salaries and expenses shall be available for services authorized by section
			 3109 of title 5, United States Code, hire of passenger motor vehicles; lease of
			 a facility or land or both; and uniforms or allowances therefore, as authorized
			 by sections 5901 through 5902 of title 5, United States Code.
			204.No appropriations in this title (except the
			 appropriations for Construction, major projects, and
			 Construction, minor projects) shall be available for the
			 purchase of any site for or toward the construction of any new hospital or
			 home.
			205.No appropriations in this title shall be
			 available for hospitalization or examination of any persons (except
			 beneficiaries entitled to such hospitalization or examination under the laws
			 providing such benefits to veterans, and persons receiving such treatment under
			 sections 7901 through 7904 of title 5, United States Code, or the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.)), unless reimbursement of the cost of such hospitalization or examination
			 is made to the Medical services account at such rates as may be
			 fixed by the Secretary of Veterans Affairs.
			206.Appropriations available in this title for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities shall be available for
			 payment of prior year accrued obligations required to be recorded by law
			 against the corresponding prior year accounts within the last quarter of fiscal
			 year 2010.
			207.Appropriations available in this title
			 shall be available to pay prior year obligations of corresponding prior year
			 appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of
			 title 31, United States Code, except that if such obligations are from trust
			 fund accounts they shall be payable only from Compensation and
			 pensions.
				(including transfer of
		  funds)
				208.Notwithstanding any other provision of law,
			 during fiscal year 2011, the Secretary of Veterans Affairs shall, from the
			 National Service Life Insurance Fund under section 1920 of title 38, United
			 States Code, the Veterans' Special Life Insurance Fund under section 1923 of
			 title 38, United States Code, and the United States Government Life Insurance
			 Fund under section 1955 of title 38, United States Code, reimburse the
			 General operating expenses, Veterans Benefits Administration and
			 Information technology systems accounts for the cost of
			 administration of the insurance programs financed through those accounts: 
			 Provided, That reimbursement
			 shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2011 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves have
			 been set aside: 
			 Provided further,
			 That if the cost of administration of such an insurance program exceeds the
			 amount of surplus earnings accumulated in that program, reimbursement shall be
			 made only to the extent of such surplus earnings: 
			 Provided further,
			 That the Secretary shall determine the cost of administration for fiscal year
			 2011 which is properly allocable to the provision of each such insurance
			 program and to the provision of any total disability income insurance included
			 in that insurance program.
			209.Amounts deducted from enhanced-use lease
			 proceeds to reimburse an account for expenses incurred by that account during a
			 prior fiscal year for providing enhanced-use lease services, may be obligated
			 during the fiscal year in which the proceeds are received.
				(including transfer of
		  funds)
				210.Funds available in this title or funds for
			 salaries and other administrative expenses shall also be available to reimburse
			 the Office of Resolution Management of the Department of Veterans Affairs and
			 the Office of Employment Discrimination Complaint Adjudication under section
			 319 of title 38, United States Code, for all services provided at rates which
			 will recover actual costs but not exceed
			 $35,794,000 for the Office of Resolution
			 Management and $3,354,000 for the Office of
			 Employment and Discrimination Complaint Adjudication: 
			 Provided, That payments may be
			 made in advance for services to be furnished based on estimated costs: 
			 Provided further,
			 That amounts received shall be credited to the General operating
			 expenses, Veterans Benefits Administration and Information
			 technology systems accounts for use by the office that provided the
			 service.
			211.No appropriations in this title shall be
			 available to enter into any new lease of real property if the estimated annual
			 rental cost is more than $1,000,000, unless the
			 Secretary submits a report which the Committees on Appropriations of both
			 Houses of Congress approve within 30 days following the date on which the
			 report is received.
			212.No funds of the Department of Veterans
			 Affairs shall be available for hospital care, nursing home care, or medical
			 services provided to any person under chapter 17 of title 38, United States
			 Code, for a non-service-connected disability described in section 1729(a)(2) of
			 such title, unless that person has disclosed to the Secretary of Veterans
			 Affairs, in such form as the Secretary may require, current, accurate
			 third-party reimbursement information for purposes of section 1729 of such
			 title: 
			 Provided, That the Secretary may
			 recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not make
			 such disclosure as required: 
			 Provided further,
			 That any amounts so recovered for care or services provided in a prior fiscal
			 year may be obligated by the Secretary during the fiscal year in which amounts
			 are received.
				(including transfer of
		  funds)
				213.Notwithstanding any other provision of law,
			 proceeds or revenues derived from enhanced-use leasing activities (including
			 disposal) may be deposited into the Construction, major projects
			 and Construction, minor projects accounts and be used for
			 construction (including site acquisition and disposition), alterations, and
			 improvements of any medical facility under the jurisdiction or for the use of
			 the Department of Veterans Affairs. Such sums as realized are in addition to
			 the amount provided for in Construction, major projects and
			 Construction, minor projects.
			214.Amounts made available under Medical
			 services are available—
				(1)for furnishing recreational facilities,
			 supplies, and equipment; and
				(2)for funeral expenses, burial expenses, and
			 other expenses incidental to funerals and burials for beneficiaries receiving
			 care in the Department.
				(including transfer of
		  funds)
			215.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, may be transferred to Medical services, to remain
			 available until expended for the purposes of that account.
			216.The Secretary of Veterans Affairs may enter
			 into agreements with Indian tribes and tribal organizations which are party to
			 the Alaska Native Health Compact with the Indian Health Service, and Indian
			 tribes and tribal organizations serving rural Alaska which have entered into
			 contracts with the Indian Health Service under the Indian Self Determination
			 and Educational Assistance Act, to provide healthcare, including behavioral
			 health and dental care. The Secretary shall require participating veterans and
			 facilities to comply with all appropriate rules and regulations, as established
			 by the Secretary. The term rural Alaska shall mean those lands
			 sited within the external boundaries of the Alaska Native regions specified in
			 sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act,
			 as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions
			 specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims
			 Settlement Act, as amended (43 U.S.C. 1606), which are not within the
			 boundaries of the Municipality of Anchorage, the Fairbanks North Star Borough,
			 the Kenai Peninsula Borough or the Matanuska Susitna Borough.
				(including transfer of
		  funds)
				217.Such sums as may be deposited to the
			 Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of
			 title 38, United States Code, may be transferred to the Construction,
			 major projects and Construction, minor projects
			 accounts, to remain available until expended for the purposes of these
			 accounts.
			218.None of the funds made available in this
			 title may be used to implement any policy prohibiting the Directors of the
			 Veterans Integrated Services Networks from conducting outreach or marketing to
			 enroll new veterans within their respective Networks.
			219.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report on the financial status of the Veterans Health
			 Administration.
				(including transfer of
		  funds)
				220.Amounts made available under the
			 Medical services, Medical support and compliance,
			 Medical facilities, General operating expenses, Veterans
			 Benefits Administration, General Administration, and
			 National Cemetery Administration accounts for fiscal year 2011,
			 may be transferred to or from the Information technology systems
			 account: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and an approval is issued.
			221.Amounts made available for the
			 Information technology systems account may be transferred
			 between projects: 
			 Provided, That no project may be
			 increased or decreased by more than $1,000,000
			 of cost prior to submitting a request to the Committees on Appropriations of
			 both Houses of Congress to make the transfer and an approval is issued, or
			 absent a response, a period of 30 days has elapsed.
			222.(a)Upon a determination by the Secretary of
			 Veterans Affairs that such action is in the national interest, and will have a
			 direct benefit for veterans through increased access to treatment, the
			 Secretary of Veterans Affairs may transfer not more than
			 $5,000,000 to the Secretary of Health and Human
			 Services for the Graduate Psychology Education Program, which includes
			 treatment of veterans, to support increased training of psychologists skilled
			 in the treatment of post-traumatic stress disorder, traumatic brain injury, and
			 related disorders.
				(b)The Secretary of Health and Human Services
			 may only use funds transferred under this section for the purposes described in
			 subsection (a).
				(c)The Secretary of Veterans Affairs shall
			 notify Congress of any such transfer of funds under this section.
				223.None of the funds appropriated or otherwise
			 made available by this Act or any other Act for the Department of Veterans
			 Affairs may be used in a manner that is inconsistent with—
				(1)section 842 of the Transportation,
			 Treasury, Housing and Urban Development, the Judiciary, the District of
			 Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law
			 109–115; 119 Stat. 2506); or
				(2)section 8110(a)(5) of title 38, United
			 States Code.
				224.Of the amounts made available to the
			 Department of Veterans Affairs for fiscal year 2011, in this Act or any other
			 Act, under the Medical Facilities account for nonrecurring
			 maintenance, not more than 20 percent of the funds made available shall be
			 obligated during the last 2 months of that fiscal year: 
			 Provided, That the Secretary may
			 waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.
			225.(a)Of the funds appropriated in the Military
			 Construction and Veterans Affairs and Related Agencies Appropriations Act, 2010
			 (Public Law 111–117, division E), the following amounts which become available
			 on October 1, 2010 are hereby rescinded from the following accounts in the
			 amounts specified:
					Medical Services, Department
			 of Veterans Affairs, $1,000,000,000;
					Medical Support and
			 Compliance, Department of Veterans Affairs,
			 $200,000,000; and
					Medical Facilities,
			 Department of Veterans Affairs,
			 $350,000,000.
					(b)An additional amount is appropriated to the
			 following accounts in the amounts specified, to become available on October 1,
			 2010, and to remain available until September 30, 2012:
					Medical Services, Department
			 of Veterans Affairs, $1,000,000,000;
					Medical Support and
			 Compliance, Department of Veterans Affairs,
			 $200,000,000; and
					Medical Facilities,
			 Department of Veterans Affairs,
			 $350,000,000.
					226.Of the amounts appropriated to the
			 Department of Veterans Affairs in this Act, and any other Act, for
			 Medical Services, Medical Support and Compliance,
			 Medical Facilities, Construction, minor projects,
			 and Information Technology Systems, up to
			 $235,360,000 necessary, plus reimbursements, may
			 be transferred to the Joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund, established by section 1704 of
			 title XVII of division A of Public Law 111–84, and shall be available to fund
			 operations of the integrated Captain James A. Lovell Federal Health Care
			 Center, consisting of the North Chicago Veteran Affairs Medical Center, and
			 Navy Ambulatory Care Center, and supporting facilities designated as a combined
			 Federal medical facility as described by section 706 of Public Law 110–417: 
			 Provided, That additional funds
			 may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.
			227.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, for health care provided at the Captain James A. Lovell Federal
			 Health Care Center may be transferred to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund,
			 established by section 1704 of title XVII of division A of Public Law 111–84,
			 and shall be available to fund operations of the integrated Captain James A.
			 Lovell Federal Health Care Center, consisting of the North Chicago Veteran
			 Affairs Medical Center, and Navy Ambulatory Care Center, and supporting
			 facilities designated as a combined Federal medical facility as described by
			 section 1706 of Public Law 110–417.
			228.Of the amounts available in this title for
			 Medical Services, Medical Support and Compliance,
			 and Medical Facilities, a minimum of
			 $15,000,000, shall be transferred to the
			 Department of Defense/Department of Veterans Affairs Health Care Sharing
			 Incentive Fund, as authorized by section 8111(d) of title 38, United States
			 Code, to remain available until expended, for any purpose authorized by section
			 8111 of title 38, United States Code.
			229.For an additional amount for the
			 General Administration account,
			 $23,584,000, to increase the Department's
			 acquisition workforce capacity and capabilities: 
			 Provided, That such funds may be
			 transferred by the Secretary to any other account in the Department to carry
			 out the purposes provided herein: 
			 Provided further,
			 That such transfer authority is in addition to any other transfer authority
			 provided in this Act: 
			 Provided further,
			 That such funds shall be available only to supplement and not to supplant
			 existing acquisition workforce activities: 
			 Provided further,
			 That such funds shall be available for training, recruitment, retention, and
			 hiring additional members of the acquisition workforce as defined by the Office
			 of Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.): 
			 Provided further,
			 That such funds shall be available for information technology in support of
			 acquisition workforce effectiveness or for management solutions to improve
			 acquisition management.
			230.The Secretary of the Department of Veterans
			 Affairs shall notify the Committees on Appropriations of both Houses of
			 Congress of all bid savings in Major Construction projects that total at least
			 $5,000,000, or 5 percent of the cost of the
			 contract, whichever is less: 
			 Provided, That such notification
			 shall occur prior to the obligation of any bid savings and shall include the
			 anticipated use of such savings for the project’s expansion or enhancement or
			 the anticipated transfer of the funds to other Major Construction
			 projects.
			231.Of the amounts made available to the
			 Department of Veterans Affairs for fiscal year 2011, under the heading
			 “Departmental Administration, Construction, Major Projects”,
			 $46,550,000 shall be for the construction of a
			 Nursing Home Care Unit at the Beckley, West Virginia, Veterans Affairs Medical
			 Center: 
			 Provided, That notwithstanding
			 any other provision of law, such funds may be obligated and expended to carry
			 out planning and design and major medical facility construction not otherwise
			 authorized by law.
			IIIRelated agencies
			American battle monuments
		  commission
			Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the American Battle Monuments Commission, including the
		  acquisition of land or interest in land in foreign countries; purchases and
		  repair of uniforms for caretakers of national cemeteries and monuments outside
		  of the United States and its territories and possessions; rent of office and
		  garage space in foreign countries; purchase (one-for-one replacement basis
		  only) and hire of passenger motor vehicles; not to exceed
		  $7,500 for official reception and representation
		  expenses; and insurance of official motor vehicles in foreign countries, when
		  required by law of such countries, $67,200,000,
		  to remain available until expended.
			Foreign currency fluctuations
		  accountFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, such sums as may be necessary, to remain available until expended,
		  for purposes authorized by section 2109 of title 36, United States
		  Code.
			United states court of appeals for veterans
		  claims
			Salaries and expensesFor necessary expenses for the operation of
		  the United States Court of Appeals for Veterans Claims as authorized by
		  sections 7251 through 7298 of title 38, United States Code,
		  $53,297,000: 
		  Provided,
		  That, of the foregoing amount,
		  $25,000,000 shall be transferred to the General
		  Services Administration for the construction of a courthouse to house the
		  United States Court of Appeals for Veterans Claims:Provided further, That
		  $2,515,229 shall be available for the
		  purpose of providing financial assistance as described, and in accordance with
		  the process and reporting procedures set forth, under this heading in Public
		  Law 102–229.
			Department of
		  Defense—Civil
			Cemeterial expenses,
		  Army
			Salaries and expensesFor necessary expenses, as authorized by
		  law, for maintenance, operation, and improvement of Arlington National Cemetery
		  and Soldiers' and Airmen's Home National Cemetery, including the purchase of
		  two passenger motor vehicles for replacement only, and not to exceed
		  $1,000 for official reception and representation
		  expenses, $43,100,000, to remain available until
		  expended. In addition, such sums as may be necessary for parking maintenance,
		  repairs and replacement, to be derived from the Lease of Department of Defense
		  Real Property for Defense Agencies account.Funds appropriated under this Act may be
		  provided to Arlington County, Virginia, for the relocation of the federally
		  owned water main at Arlington National Cemetery making additional land
		  available for ground burials.
			Armed forces retirement
		  home
			Trust fundFor expenses necessary for the Armed Forces
		  Retirement Home to operate and maintain the Armed Forces Retirement
		  Home—Washington, District of Columbia, and the Armed Forces Retirement
		  Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces
		  Retirement Home Trust Fund, $71,200,000, of
		  which $2,000,000 shall remain available until
		  expended for construction and renovation of the physical plants at the Armed
		  Forces Retirement Home—Washington, District of Columbia, and the Armed Forces
		  Retirement Home—Gulfport, Mississippi.
			IVOverseas contingency operations
			Department of
		  defense
			Military construction, armyFor an additional amount for Military
		  Construction, Army, $1,045,676,000, to
		  remain available until September 30, 2012.
			Military construction, air
		  forceFor an additional amount
		  for Military Construction, Air Force,
		  $164,826,000, to remain available until
		  September 30, 2012.
			Military construction,
		  defense-WideFor an additional
		  amount for Military Construction, Defense-Wide,
		  $46,500,000, to remain available until September
		  30, 2012: 
		  Provided, That notwithstanding any
		  other provision of law, such funds may be obligated and expended to construct
		  facilities in a foreign country for the National Security
		  Agency.
			Administrative
		  provision
			401.Amounts appropriated or otherwise made
			 available by this title are for overseas deployments and other
			 activities.
			VGeneral provisions
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Such sums as may be necessary for fiscal
			 year 2011 for pay raises for programs funded by this Act shall be absorbed
			 within the levels appropriated in this Act.
			503.None of the funds made available in this
			 Act may be used for any program, project, or activity, when it is made known to
			 the Federal entity or official to which the funds are made available that the
			 program, project, or activity is not in compliance with any Federal law
			 relating to risk assessment, the protection of private property rights, or
			 unfunded mandates.
			504.No part of any funds appropriated in this
			 Act shall be used by an agency of the executive branch, other than for normal
			 and recognized executive-legislative relationships, for publicity or propaganda
			 purposes, and for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or film presentation designed to
			 support or defeat legislation pending before Congress, except in presentation
			 to Congress itself.
			505.All departments and agencies funded under
			 this Act are encouraged, within the limits of the existing statutory
			 authorities and funding, to expand their use of E-Commerce
			 technologies and procedures in the conduct of their business practices and
			 public service activities.
			506.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government except pursuant to a transfer made by, or transfer
			 authority provided in, this or any other appropriations Act.
			507.Unless stated otherwise, all reports and
			 notifications required by this Act shall be submitted to the Subcommittee on
			 Military Construction and Veterans Affairs, and Related Agencies of the
			 Committee on Appropriations of the House of Representatives and the
			 Subcommittee on Military Construction and Veterans Affairs, and Related
			 Agencies of the Committee on Appropriations of the Senate.
			This Act may be cited as the
			 Military Construction and Veterans
			 Affairs, and Related Agencies Appropriations Act,
			 2011.
			
	
		July 19, 2010
		Read twice and placed on
		  the calendar
	
